Exhibit 99.1 EQM TECHNOLOGIES ENGAGES ROTH CAPITAL PARTNERS AS INVESTMENT BANKING FIRM Cincinnati, OH, March 31, 2014 – EQM Technologies & Energy, Inc. (OTCQB: EQTE) (“EQM”), a leading provider of environmental services to government and commercial sectors, announced today that it has engaged Roth Capital Partners, LLC as its investment banking firm to explore financing opportunities, with Monarch Capital Group, LLC acting as a co-manager. As previously disclosed in January 2014, EQM is party to a memorandum of understanding (the “MOU”) with Sullivan International Group, Inc. (“Sullivan”), a privately-held professional services firm headquartered in San Diego, CA, providing applied science, environmental, and technology services to the commercial and government sectors.The MOU, which is non-binding and subject to the satisfactory completion of a mutual due diligence review, provides that EQM and Sullivan will negotiate and enter into a merger agreement pursuant to which Sullivan would merge with and into a subsidiary of EQM.The obligations of the parties to complete the merger under the terms of the merger agreement would be subject to various conditions, including but not limited to a condition that EQM raise at least $10 million in net proceeds in a PIPE or public offering of its common stock. “We are excited to work with Roth Capital Partners and Monarch Capital Group as we seek to expand our environmental services business and continue to make progress towards a potential merger with Sullivan, which we believe would provide substantial value to EQM’s stockholders,” said Jon Colin, Chief Executive Officer of EQM. For the trailing 12 months as of September 30, 2013, EQM and Sullivan generated approximately $100 million in combined revenues.In the merger, Sullivan’s stockholders would receive approximately $2 million in cash and 16 million shares of EQM’s common stock, which amounts may be adjusted based on the parties’ due diligence review and EQM’s expected debt level following the merger.Upon completion of the merger, Sullivan’s CEO Steve Sullivan would become President and a director of EQM. There can be no assurance that the parties will be able to complete the financing or the merger. About EQM Technologies & Energy, Inc. EQM, based in Cincinnati, OH, is a leading provider of environmental services - consulting & engineering, clean technology, and remediation & construction management - to the public and industrial sectors, with approximately 204 employees and satellite offices and operations in 11 states. EQM has longstanding relationships and multi-year contracts with numerous federal agencies, including the Environmental Protection Agency and the Department of Defense (including the Air Force Center for Engineering & Environment, Naval Facilities Engineering Command, and the Army Corps of Engineers), as well as private sector clients across numerous industries. For more information, please visit www.eqm.com. This press release may contain forward-looking statements made in reliance upon the safe harbor provisions of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.Forward-looking statements include all statements that do not relate solely to historical or current facts, and can be identified by the use of words such as “may,” “will,” “expect,” “project,” “estimate,” “anticipate,” “plan,” “believe,” “potential,” “should,” “continue” or the negative versions of those words or other comparable words.These forward-looking statements are not guarantees of future actions or performance.These forward-looking statements are based on information currently available to us and our current plans or expectations, and are subject to a number of uncertainties and risks that could significantly affect current plans, anticipated actions and our future financial condition and results.The uncertainties and risks include, but are not limited to, our ability to successfully implement our business strategy, changes and fluctuations in the U.S. public sector’s spending priorities, changes in laws and regulations related to the protection of the environment, our need for additional financing and the availability and terms of any such financing, and our ability to successfully integrate acquired businesses and realize anticipated synergies.Certain of these risks and uncertainties are described in greater detail in our filings with the Securities and Exchange Commission.We are under no obligation to (and expressly disclaim any such obligation to) update or alter our forward-looking statements, whether as a result of new information, future events or otherwise. Contact EQM Technologies & Energy, Inc. Robert R. Galvin, 800-229-7495 or 513-742-7219 Chief Financial Officer Fax: 513-825-7495 rgalvin@eqm.com
